Claims 1, 3, 5-15, and 17-20 are currently pending with claims 2, 4, and 16 being cancelled.  Claims 5-7, 13, 14, 19 and 20 have been withdrawn as directed to a non-elected species.  Accordingly, claims 1, 3, 8-12, 15, 17 and 18 are under consideration. 
The 112 rejection is maintained.  
The rejection over Ziolkowski in view of Mackenzie is withdrawn in view of the present amendment and response.   The combined disclosures Ziolkowski and Mackenzie do not result in a radome structure where an inner tuning layer comprises a polymethacrylamide (PMI), a polycarbonate (PC), a polyetherimide (PEI), a polyvinyl chloride (PVC), acrylonitrile butadiene styrene (ABS), or combinations thereof.  
The rejection over Ziolkowski in view of Mackenzie and Kolak is maintained.
The rejection of Markush Claims is overcome in view of the present amendment and response. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8-12, 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, an inner tuning layer comprising PMI, PC, PEI, PVC, ABS or combinations thereof could be a non-foamed layer.  This interpretation does not seem to fall within the scope of the claimed invention.  
In view of Applicant’s disclosure, a radome structure comprising an inner tuning layer which is made of a thermoplastic foam or a thermosetting foam having a dielectric constant of from 1.0 to 3.0 (paragraphs 69 and 70).  Additionally, the tuning layer is comprised of a syntactic foam or a closed cell foam (paragraphs 72 and 73).  The foamed layer usually has a lower dielectric constant than the non-foamed layer.  The inner tuning layer should be a foam layer comprising PMI, PC, PEI, PVC, ABS or combinations thereof so as to effectively attain the desired dielectric constant of from 1.0 to 3.0 required by the radome structure.  
Since the chemistry of the inner tuning layer could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite. 
As to claim 11, the same token applies to an outer tuning layer.  Indeed, the outer tuning layer comprising PMI, PC, PEI, PVC, ABS or combinations thereof could be a non-foamed layer.  This interpretation does not seem to fall within the scope of the claimed invention.  
In view of Applicant’s disclosure, a radome structure comprising an outer tuning layer of a foam layer.  
Since the chemistry of the outer tuning layer could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite. 
As to claim 18, the limitation of the inner tuning layer component comprising PMI, PC, PEI, PVC, ABS or combinations thereof was already recited in parent claim 15 upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 8-12, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,420,523 to Ziolkowski et al. (hereinafter “Ziolkowski”) in view of US 5,408,244 to Mackenzie (hereinafter “Mackenzie”) and US 2016/0380345 to Kolak et al. (hereinafter “Kolak”).  
Ziolkowski discloses a multiband radome structure comprising a structural layer 40, an interior matching skin layer 50, an exterior matching skin layer 52, paint layers 44, 46 provided on the respective matching skin layers (figure 5).  Both matching skin layers are made of a thermosetting foam having a density of 40 lbs/ft3 or 640 kg/m3, and a dielectric constant of 1.3 to 3.0 (column 4, lines 20-30).  
Ziolkowski discloses that incorporation of the air-filled microspheres in the matching layer is to reduce its density to 640 kg/m3 (column 4, lines 30-35).  The closed cells are formed by the air-filled microspheres to reduce the density of the matching skin layer (column 4, lines 30-35).  The matching skin layer is thus a closed cell foam layer or a syntactic foam layer.     

    PNG
    media_image1.png
    272
    524
    media_image1.png
    Greyscale


The interior and exterior matching skin layers 50 and 52 read on the claimed inner and outer tuning layers respectively.   The examiner equates the paint layer 44 to the claimed protection layer. 
The structural layer comprises about 20 plies, each ply made of a pre-preg comprising E-glass fibers impregnated with a resin (column 3, lines 65-67; column 4, lines 40-50). 
Ziolkowski does not explicitly disclose: 
(i) the structural layer comprising a first fiber reinforced dielectric layer having a first dielectric constant of 1.5 to 3.5, a second fiber reinforced dielectric layer having a second dielectric constant of 2.5 to 8.75, and a third fiber reinforced dielectric layer having a third dielectric constant of 1.5 to 3.5, 
 (ii) the interior matching skin layer having a thickness in a range of from 0.1 to 6.25 mm, and 
(iii) the interior matching skin layer made of a foam layer comprising PMI, PC, PEI, PVC, ABS or combinations thereof.  
Mackenzie, however, teaches a radome structure comprising a multilayer laminate construction comprising a core layer 52 of a relatively low dielectric constant bounded on either side by layers 54 and 56 of a relatively high dielectric constant wherein the layers 54 and 56 of a relatively high dielectric constant are themselves bounded by additional layers 58 and 60 of a relatively low dielectric constant (figure 7; and column 7, lines 1-10).  In particular, the multilayer laminate construction has a sequence of relative dielectric constants including low-high-low-high-low.  The multilayer laminate structure is made of a fiber reinforced resin material (column 7, lines 15-40). 
The layers 52, 58 and 60, each have a dielectric constant in a range of 2.0 to 2.5 (column 8, lines 15-20).  
The layers 54 and 56, each have a dielectric constant in the range of 3.5 to 8 (column 7, lines 65-68).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a multilayer laminate construction disclosed in Mackenzie for the structural layer disclosed in Ziolkowski motivated by the desire to a radome structure having excellent structural integrity while providing relatively good transmission efficiency over the entire frequency range from 0 to 100 GHz. 
Turning to the Ziolkowski patent, the foam layer has a thickness of ¼ to ¾ wavelength for the frequency of interest (column 4, lines 35-40).  The combined teachings of Ziolkowski and Mackenzie result in a radome structure having a relatively good transmission efficiency over the entire frequency range from 0 to 100 GHz. 
The frequency of interest of 100 GHz would give a corresponding wavelength of 3 mm (wavelength =c/f wherein c is speed of light).  The foam layer has a thickness in the range from 0.75 to 2.25 mm because the foam layer has a thickness of ¼ to ¾ wavelength for the frequency of interest.  
3 x 1/4 =3/4 mm = 0.75 mm
3 x 3/4 = 9/4 mm = 2.25 mm
The resulting foam layer thus has a thickness up to 2.25 mm over the entire frequency range from 0 to 100 GHz. 
The substitution of a multilayer laminate construction disclosed in Mackenzie for the structural layer disclosed in Ziolkowski does not change a relationship of the dielectric constants of the structural layer and the foam layer in the B-sandwich of Ziolkowski.  In particular, the substitution keeps the dielectric constant of the foam layer remaining lower than the dielectric constant of the modified structural layer.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the foam thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a thickness is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foam layer having a thickness in the range instantly claimed motivated by the desire to provide a radome with increased thermal insulation while maintaining great transmission efficiency over the entire frequency range from 0 to 100 GHz. This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Kolak, however, discloses a composite radome wall structure comprising a solid, void-free core, and an antireflective surface layer disposed on each side of the solid, void-free core (abstract).  At least one impedance matching layer 27, 28 is further disposed between the core and the antireflective surface layer (figures 1, 6; and paragraph 6).  
The solid, void-free core comprises a compressed stack of angularly biased unidirectionally polyolefin tapes (paragraph 6).  The impedance matching layer is a closed cell foam or a syntactic foam and each of which made of PMI, PC, or PEI (paragraph 7). The antireflective surface layer is comprised of a polypropylene film which is micromachined to exhibit recessed relief structures that are suitable for X-band frequencies (paragraph 11).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use PMI, PC, or PEI foam disclosed in Kolak for the matching skin layer disclosed in Ziolkowski motivated by the desire to achieve ultra-wideband performance while maintaining great structural and ballistic properties for the multiband radome structure.  

Response to Arguments
Applicant alleges that the combination of Ziolkowski, Mackenzie and Kolak fails to suggest the claimed radome structure wherein an inner tuning layer has a thickness of 0.1 to 6.25 mm and wherein the inner tuning layer comprises PMI, PC, PEI, PVC, ABS or combinations thereof.
The examiner respectfully disagrees. 
Ziolkowski discloses that the foam layer has a thickness of ¼ to ¾ wavelength for the frequency of interest (column 4, lines 35-40).  The combined teachings of Ziolkowski and Mackenzie result in a radome structure having a relatively good transmission efficiency over the entire frequency range from 0 to 100 GHz. 
The frequency of interest of 100 GHz would give a corresponding wavelength of 3 mm (wavelength =c/f wherein c is speed of light).  The foam layer has a thickness in the range from 0.75 to 2.25 mm because the foam layer has a thickness of ¼ to ¾ wavelength for the frequency of interest.  
3 x 1/4 =3/4 mm = 0.75 mm
3 x 3/4 = 9/4 mm = 2.25 mm
The resulting foam layer thus has a thickness up to 2.25 mm over the entire frequency range from 0 to 100 GHz. 
Ziolkowski discloses the inner tuning layer is made of a foam material. However, Ziolkowski does not explicitly disclose the foam layer comprising PMI, PC, PEI, PVC, ABS or combinations thereof.
Kolak discloses a composite radome wall structure comprising a solid, void-free core, and an antireflective surface layer disposed on each side of the solid, void-free core (abstract).  At least one impedance matching layer 27, 28 is further disposed between the core and the antireflective surface layer (figures 1, 6; and paragraph 6).  The impedance matching layer is a closed cell foam or a syntactic foam and each of which made of PMI, PC, or PEI (paragraph 7). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use PMI, PC, or PEI foam disclosed in Kolak for the matching skin layer disclosed in Ziolkowski motivated by the desire to achieve ultra-wideband performance while maintaining great structural and ballistic properties for the multiband radome structure.  
As there is a motivation to combine the teachings of Ziolkowski, Mackenzie and Kolak to arrive at the claimed invention, a prima facie case of obviousness is said to exist.  Accordingly, the claim is rendered obvious in view of the combined disclosures of Ziolkowski, Mackenzie and Kolak.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788